DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,300,219 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a method apparatus having a pump body including fitment with tapered fluid flow paths formed between a flow director vane and an elastomeric member. Fluid is pumped through the tapered flow paths such that a divergent cross-section of the tapered fluid flow path along a fluid flow direction is created before reaching a sensing area at the tip of the flow director vane. The closest prior art is Pastrone (US 4,842,584). Pastrone teaches many of the same structural elements but does not have tapered flow paths such that a divergent cross-section is formed in the tapered fluid flow the path along a flow direction before the sensing area of the tip of the flow director vane. Rather Pastrone teaches a constant diameter and constant cross-section that is not divergent. Therefore, by reciting, this limitation, in combination with the other method steps and structural elements, overcomes the closest prior art. Also see Reason for Allowance in the parent application 14/721,928.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783